OF         EXAS
                              AUSTIN IL&TEXAS
  WILL      WILSON
A1TOlauEY      GENERAI.



                               June 6, 1962

      Honorable J. W. Edgar         Opinion No. NW-1344
      Commissioner of Education
      Texas Education Agency        Re:    Whether a city marshal1 has
      Austin, Texas                        statutory authority to halt
                                           and board a school bus and
                                           in the presence of trans-
                                           portee school children per-
                                           form a "safety inspection"
                                           while.the bus is in transit
      Dear Mr. Edgar:                      and related question.
             Your opinion request and subsequent correspondence has
      shown that a city marshal1 has stopped school buses after
      traffic violations have occurred and then made safety inspec-
      tions of the buses, while said buses were in the actual pro-
      cess of transporting school children. You have requested the
      opinion of the Attorney.General on the following questions:
                   "1. Does a city marshal1 have statutory,
                authority to halt and board a school bus and
                in the presence of transportee school children
                perform . . .'safety inspection' while in
                transit on the streets of the city?"
                   "2. Does the city marshal1 have authority
                to conduct alleged safety inspections of school
                buses on Its school grounds or at school
                facilities?"
             Under the factsas presented, It is assumed that the
      city marshal1 was notacting under a city ordinance.
                Article 6701d, Section 153, V.C.S..,provides:
                   "Any peace officer is authorized to arrest
                without warrant any person found committing a
                violation of any provisions of this Act."
      The Court in Gann v. Keith, 151 Tex. 626, 253 S.W.2d 413(1952)
      stated:
                   "Article 6701d is a very comprehensive law,
                and the act shows upon its face that it was
Hon. J. W. Edgar         Page 2       Opinion No. W-1344


       intended as a comprehensive code for the
       regulation of traffic on highways, and was
       considered by the Legislature as both a
       civil and a criminal statute. The intent
       of the Legislature is clearly shown by
       Section 154, which reads: 'This Act may
       be cited as the Uniform Act Regulating
       Traffic on the Highways.' The Act shows
       that it was intended to cover and regulate
       traffic in every respect on the highways of
       the State."
       In this connection, Article 36, Vernon's Code of
Criminal Procedure, defines who are peace officers:
       I, . . the sheriff and his deputies, con-
       siable, the marshall, or policeman of an
       incorporated town or city, the officers,
       noncommissioned officers and privates of
       the State ranger force, and any private
       person specifically appointed to execute
       criminal process." (Emphasis added)
       A peace officer making a legal arrest may also make
a contemporaneous search of the vehicle for further viola-
tions of the law. Baker v. State, 225 S.W.2d 828 (Tex.Crim.
1950); Scott v. State, 114 S.W.2d 565 (Tex.Crim. 1938).
       It is, therefore, our opinion that the city marshal1
may, upon making a legal arrest for a violation of the
traffic regulations of this State, make a contemporaneous
search for further violations of the law.
       But official inspection stations are established by
Article 6701d, Sections 140 and 141, et sec., Vernon's
Civil Statutes, Sec. 140 (d) of which provides in part:
          "The Department may, in its discretion,
       permit inspection as herein provided to be
       made by State inspectors under such terms
       and conditions as the Department may pre-
       scribe. . . ."
This Section leaves little doubt but that the statutory
authority for safety inspections is confined to official
inspection stations and State inspectors of the Department
of Public Safety; and that other peace officers are with-
out such authority.
Hon. J. W. Edgar          Page 3        Opinion No. WW-1344


       It is also our opinion that Article 6701d is an act
relating exclusively to the operation of a vehicle while
being driven or moved upon the highways of this State ex-
cept "where a different place is specifically referred to
in a given section," Article 6701d, Section 21, Vernon's
Civil Statutes. Therefore, the city marshal1 does not have
the authority under this statute to make an alleged "safety
inspection" of the school bus while it is parked on the
school gounds or at school facilities.

                      SUMMARY
            Only official inspection stations and
         State inspectors may perform safety inspec-
         tions upon motor vehicles, etc.; a city
         marshal1 is without such authority.
            A city marshal1 may, upon making a legal
         arrest, make a contemporaneous search of
         the vehicle for further violations of the
         law. Article 6701d, V.C.S., is only appli-
         cable to vehicles while driven or moved
         upon highways except where a different
         place is specifically referred to.
                            Yours very truly,
                            WILL WILSON
                            Attorney General of Texas


                                Charles R. Lind '
CRL:sh                          Assistant Attorney General
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
John Reeves
Tom Peterson
Joseph Trimble
Robert Rowland
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore